           Case 1:18-cv-10229-RA Document 1-1 Filed 11/02/18 Page 1 of 10




                       Exhibit A




DWT 20703342v1 0085000-002315
Case 1:18-cv-10229-RA Document 1-1 Filed 11/02/18 Page 2 of 10
Case 1:18-cv-10229-RA Document 1-1 Filed 11/02/18 Page 3 of 10
Case 1:18-cv-10229-RA Document 1-1 Filed 11/02/18 Page 4 of 10
Case 1:18-cv-10229-RA Document 1-1 Filed 11/02/18 Page 5 of 10
Case 1:18-cv-10229-RA Document 1-1 Filed 11/02/18 Page 6 of 10
Case 1:18-cv-10229-RA Document 1-1 Filed 11/02/18 Page 7 of 10
Case 1:18-cv-10229-RA Document 1-1 Filed 11/02/18 Page 8 of 10
Case 1:18-cv-10229-RA Document 1-1 Filed 11/02/18 Page 9 of 10
Case 1:18-cv-10229-RA Document 1-1 Filed 11/02/18 Page 10 of 10
